UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

SHEUNG-WAH SHUEN, )
Plaintiff,
v. Case No. 1:21CV39
SATARUPA ROY,
Defendant.
ORDER

This matter is before the Court on the parties’ Amended Joint Rule 26(f) Report [Doc.
#17]. The Coutt has reviewed the Joint Report and approves it as noted herein.

The Court notes that the deadlines set out in the Joint Rule 26(f) Report for providing
reports from retained experts under Rule 26(a)(2)(B) will also serve as the deadlines for
providing required disclosures under Rule 26(a)(2)(C). The Court notes that requests to join
patties or amend the pleadings must be filed as motions by the dates set out in the Joint Report.
The Court also notes that under Local Rule 83.9d, if the parties do not provide the name of
an agteed-upon mediator within 21 days of this Order, the Clerk will select a mediator from
the Court’s panel of mediators. The Court notes that all discovery must be completed by
September 30, 2021, and that deadline may not be altered by agreement of the parties absent
a Court Order. In addition, the Court notes that pursuant to Local Rules 40.1 and 56.1(f), the
trial date will be set by the Clerk’s Office based on the September 30, 2021 close of discovery.
Finally, the Court notes that any dates for a final pretrial conference or for final pretrial

motions will be determined by the District Judge prior to trial in this matter.

Case 1:21-cv-00039-TDS-JEP Document 18 Filed 04/09/21 Page 1 of 2
The Parties have also filed a Local Rule 5.5 Report. The Court will adopt Paragraphs
1 and 2 of that Report. The Court notes that documents, including medical records, may not
be filed under seal unless the filing party files a separate Motion to Seal, and the Parties must
comply with the provisions of Local Rule 5.4, as provided in Paragraph 2 of the Local Rule
5.5 Report.

The Court also notes that Defendant previously filed a Motion for More Definite
Statement, and Plaintiff filed a response that included an additional Statement with respect to
the matters Defendant raised. Defendant thereafter filed an Answer addressing the Complaint
and the Statement. It therefore appears that the Motion for More Definite Statement has been
resolved and can be terminated. If there are any other matters remaining in this regard, the
Parties may file an appropriate motion to bring those matters to the Court’s attention.

IT IS THEREFORE ORDERED that the patties’ Joint Rule 26(f) Report [Doc. #17]
is approved as modified herein.

IT IS FURTHER ORDERED that the Court adopts the Parties’ Local Rule 5.5 Report
[Doc. #16] to the extent set out above, but the Court notes that documents, including medical
records, may not be filed under seal unless the filing party files a separate Motion to Seal as
set out above.

FINALLY, IT IS ORDERED that the Motion for More Definite Statement [Doc. #8]
appeats to have been resolved and will be terminated.

This, the 9t day of April, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

Case 1:21-cv-00039-TDS-JEP Document 18 Filed 04/09/21 Page 2 of 2
